[J-4A-2019 and J-4B-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 EXETER TOWNSHIP,                               :   No. 49 MAP 2018
                                                :
                      Appellee                  :   Appeal from the Order of
                                                :   Commonwealth Court at No. 316 CD
                                                :   2017 dated January 12, 2018
               v.                               :   Reversing the Order of the PA Labor
                                                :   Relations Board dated February 21,
                                                :   2017 at Nos. PERA-U-16-56-E and
 PENNSYLVANIA LABOR RELATIONS                   :   PERA-R-93-717-E.
 BOARD,                                         :
                                                :   ARGUED: March 5, 2019
                      Appellant                 :

 EXETER TOWNSHIP                                :   No. 50 MAP 2018
                                                :
                                                :   Appeal from the Order of
               v.                               :   Commonwealth Court at No. 316 CD
                                                :   2017 dated January 12, 2018
                                                :   Reversing the Order of the PA Labor
 PENNSYLVANIA LABOR RELATIONS                   :   Relations Board dated February 21,
 BOARD                                          :   2017 at Nos. PERA-U-16-56-E and
                                                :   PERA-R-93-717-E.
                                                :
 APPEAL OF: TEAMSTERS LOCAL                     :   ARGUED: March 5, 2019
 UNION NO. 429                                  :


                                         OPINION


JUSTICE MUNDY                                                   DECIDED: July 17, 2019


       We granted allowance of appeal to consider whether Section 614 of Municipalities

Planning Code, 53 P.S. § 10614, which sets forth the powers of a zoning officer, provides

sufficient basis to determine, absent evidence of actual job duties, if a zoning officer is a
management-level employee under the Public Employe Relations Act (PERA or the

Act.).1 Because we hold that Section 614 does not render a zoning officer a management-

level employee, we hold that such evidence is required, and therefore reverse the order

of the Commonwealth Court.

         As an initial matter, we note that PERA defines “public employe,” in relevant part,

as “any individual employed by a public employer but shall not include . . . management

level employes.” 43 P.S. § 1101.301(2). It further defines “management level employe”

as “any individual who is involved directly in the determination of policy or who responsibly

directs the implementation thereof and shall include all employes above the first level of

supervision.” 43 P.S. § 1101.301(16). “First level of supervision” refers to “the lowest

level at which an employe functions as a supervisor.” 43 P.S. § 1101.301(19).

         In 1994, the Pennsylvania Labor Relations Board (Board) issued a certification of

representation in Case No. PERA-R-93-717-E, identifying the following bargaining unit of

Exeter Township (Township) employees represented by Teamsters Local No. 429

(Union):

                All full-time and regular part-time nonprofessional employes
                including but not limited to highway employes, sewer plant
                employes, secretarial employes, truck drivers, heavy
                equipment operators, bid plant operators, mechanics,
                assistant operators, collection crew, light equipment
                operators, secretaries, clerk-typist, laborers, and code
                enforcement personnel; and excluding management level
                employes, supervisors, first level supervisors, confidential
                employes and guards as defined in the Act.


Certification, 1/24/94.

         On March 9, 2016, the Township filed a petition for unit clarification with the Board

seeking to exclude the following three positions from the unit of non-professional

1   Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301.


                                [J-4A-2019 and J-4B-2019] - 2
employees: (1) building code official; (2) zoning officer/assistant code enforcement officer

(zoning officer); and (3) code enforcement/assistant zoning officer (code enforcement

officer). Proceedings involving the Township and the Union were held before a Board

Hearing Examiner on July 7, 2016. The only witness was Township Manager John

Granger (Granger), who began working part-time in May 2016, before assuming his full-

time position on June 1, 2016. N.T. Hearing, 7/7/16, at 8. He testified that the position

of zoning officer was not currently filled and that the zoning officer had been terminated

in April 2016. Id. at 15. Although he testified that the Township’s job description for the

zoning officer accurately reflected the duties and responsibilities of the position, Granger

testified he had never observed the zoning officer perform her duties. Id. However, he

noted that “the fundamental duties of the zoning officer, which is to enforce the zoning

ordinance, are standard across the state.” Id. at 16. He also testified regarding the duties

of the building code official and code enforcement officer, both positions which were filled.

Id. at 10-14; 19-21.

       On October 19, 2016, the Hearing Examiner issued a Proposed Order of Unit

Clarification and Dismissal relying on Westmoreland County v. Pa. Labor Relations Bd.

991 A.2d 976 (Pa. Cmwlth. 2010), petition for allowance of appeal denied, 17 A.3d 1256

(Pa. 2011), which held, “[a] party seeking to exclude a position from a bargaining unit has

the burden of proving by substantial evidence the statutory exclusion applies. The Board

reviews actual job duties and will only consider written job descriptions to corroborate

testimony of actual duties.” (citations omitted). The Hearing Examiner concluded that due

to the lack of testimony regarding the actual duties of the zoning officer, the Township did

not meet its evidentiary burden to remove the zoning officer from the bargaining unit.

Proposed Order, 10/19/16, at 4. However, based on the record, the Hearing Examiner

concluded that the building code official and code enforcement officer are management



                              [J-4A-2019 and J-4B-2019] - 3
level employees.2 The Township filed timely exceptions with the Board, limited to the

zoning officer position. The Township asserted that pursuant to Section 614 of the

Municipalities Planning Code, 53 P.S. § 10614 (Appointment and powers of zoning

officer), the Township Zoning Ordinance, Section 390-82(B) (Zoning Officer), and the

testimony of Granger, the zoning officer performs management-level duties. Township’s

Exceptions, 11/28/16, at ¶¶ 19, 24, 28.

       By Order dated February 21, 2017, the Board dismissed the exceptions and made

the Proposed Order final, stating, in part:

              The Township, as the party seeking to exclude the Zoning
              Officer position from the bargaining unit, had the burden of
              proving by substantial evidence that the statutory exclusion
              under Section 301(16) of PERA applies to the duties of the
              Zoning Officer. Westmoreland County, supra. However,
              because the Zoning Officer position was vacant at the time of
              the hearing in this case, and the Township presented no
              witnesses with direct knowledge of the actual duties
              performed by the previous Zoning Officer, the Hearing
              Examiner correctly held that the Township failed to sustain its
              burden of proving that the Zoning Officer should be excluded
              from the unit.


PLRB Final Order, 2/21/17, at 2.3

.      The Township filed a petition for review in the Commonwealth Court, which

reversed in a divided, published opinion by Judge Michael H. Wojcik. Exeter Twp. v.

Pennsylvania Labor Relations Bd., 177 A.3d 428 (Pa. Cmwlth. 2018). The majority noted



2 The Hearing Examiner noted that in its brief, the Union conceded that the Township
presented sufficient evidence to support the removal of the building code official and the
code enforcement officer from the bargaining unit. Id. at 3.
3 The Board also denied the Township’s request for a remand to the hearing officer to
consider the duties of the zoning officer. The Board noted that the Township proffered
no witnesses or evidence it wished to present on remand. PLRB Final Order, 2/21/17, at
3.


                              [J-4A-2019 and J-4B-2019] - 4
that “[t]he purpose of a procedure under PERA is to determine whether certain job

classifications are properly included in a bargaining unit, based upon the actual functions

of the job.” Id. at 431 (quoting School District of City of Erie v. Pennsylvania Labor

Relations Bd., 832 A.2d 562, 566-67 (Pa. Cmwlth. 2003). In recognition that a

management level employee is one “who is involved directly in the determination of policy

or who responsibly directs the implementation thereof,” 43 P.S. § 1101.301(16), the

majority noted that “[a]n employee is directly involved in the implementation of policy if he

or she ensures that the policy is fulfilled by concrete measures.” Exeter Twp., supra at

432 (quoting Municipal Employees of Borough of Slippery Rock v. Pennsylvania Labor

Relations Bd. 14 A.3d 189 (Pa. Cmwlth. 2011).

       “Generally, the Board must analyze the duties of an employee’s position to

determine whether the employee is a management-level employee.” Exeter Twp., id.

“However, where the General Assembly designates a particular profession as a

management-level position, an examination of the actual job duties is not necessary.” Id.

(citing PSSU, Local 688, AFL-CIO v. Pennsylvania Labor Relations Bd., 740 A.2d 270,

276-77 (Pa. Cmwlth. 1999), petition for allowance of appeal denied, 795 A.2d 983 (Pa.

2000)) (designation of workers’ compensation judges as “management level employees”

in Section 1403 of the Workers’ Compensation Act, 77 P.S. § 2503, “obviated the need

to examine the particular duties of the position as both the Board and this Court are

powerless to alter this designation.”). While noting that the General Assembly did not

specifically categorize zoning officers as “management level employees,” the majority

opined that it gave them management-level duties through Section 614 of the MPC, which

provides:

              For the administration of a zoning ordinance, a zoning officer,
              who shall not hold any elective office in the municipality, shall
              be appointed. The zoning officer shall meet qualifications
              established by the municipality and shall be able to


                              [J-4A-2019 and J-4B-2019] - 5
              demonstrate to the satisfaction of the municipality a working
              knowledge of municipal zoning. The zoning officer shall
              administer the zoning ordinance in accordance with its literal
              terms, and shall not have the power to permit any construction
              or any use or change of use which does not conform to the
              zoning ordinance. Zoning officers may be authorized to
              institute civil enforcement proceedings as a means of
              enforcement when acting within the scope of their
              employment.


53 P.S. § 10614.

       The majority found further support for its position in the Section 390-82 of the

Township’s Zoning Ordinance which provides that the zoning officer “shall be appointed

by the Township Supervisors to administer and enforce” the Ordinance. In addition, it

recognized that pursuant to the Ordinance, the zoning officer’s duties include examining

applications for compliance, accepting or denying permit applications and issuing notices

of violation. The majority noted in Slippery Rock, supra, the court examined similar duties

with respect to a code enforcement officer, and concluded that they rendered the position

one that is management level.

       The majority concluded that by empowering zoning officers to “administer the

zoning ordinance” pursuant to Section 614 of the MPC, “the General Assembly has, in

essence, designated the job classification of zoning officer as a managerial position.”

Exeter Twp., 177 A.3d at 433-34. Accordingly, it determined there was no “need to

examine the [z]oning [o]fficer’s actual duties.” Id. at 434.

       Senior Judge Dan Pellegrini dissented based on his conclusion that “the

description of the job duties contained in section 614 of the MPC does not make the

position automatically a management level employee.” Id. Judge Pellegrini noted that

while Section 614 sets forth what the zoning officer cannot do and what he or she may

be authorized to do, it does not give the zoning officer discretion to determine policy. Id.

at 435. The dissent also criticized the majority’s reliance on Section 390-82 of the Zoning


                              [J-4A-2019 and J-4B-2019] - 6
Ordinance based on the fact that the Township has the ability to amend the Ordinance at

will, thus rendering it “nothing more than a formal job description” which requires

corroborative evidence Id. at 435-36. Accordingly, the dissent would have affirmed the

Board’s decision in favor of the Union.

       The Board and the Union filed petitions for allowance of appeal which this Court

granted to consider the following issue:

              Does Section 614 of the Municipalities Planning Code, 53
              P.S. § 10614, provide sufficient basis to determine that a
              zoning officer is a management level employee absent
              evidence regarding actual job duties?


Exeter Township v. Pennsylvania Labor Relations Bd., 193 A.3d 349 (Pa. 2018) (order).

       The Board argues that the appellate courts have held that determining whether an

employee should be excluded from a bargaining unit, requires an examination of actual

job functions performed. Appellant’s Brief at 16-17 (citing Lancaster Cty. v. Pennsylvania

Labor Relations Bd., 94 A.3d 979 (Pa. 2014); Pennsylvania Labor Relations Bd. v.

Altoona Area School District, 389 A.2d 553 (Pa. 1978); Westmoreland Cty., supra; West

Perry Sch. Dist. v. Pennsylvania Labor Relations Bd., 752 A.2d 461 (Pa. Cmwlth. 2000),

petition for allowance of appeal denied, 795 A.2d. 984 (Pa. 2000); Sch. Dist. of

Philadelphia v. Pennsylvania Labor Relations Bd., 719 A.2d 835 (Pa. Cmwlth. 1998); Sch.

Dist. of Twp. of Millcreek v. Pennsylvania Labor Relations Bd., 440 A,2d 673 (Pa. Cmwlth.

1982); Albert Einstein Med. Ctr. v. Pennsylvania Labor Relations Bd., 330 A.2d 264 (Pa.

Cmwlth. 1982).

       As previously noted, PERA defines a “management level employe” as “any

individual who is involved directly in the determination of policy or who responsibly directs

the implementation thereof and shall include all employes above the first level of

supervision.” 43 P.S. § 1101.301(16). “If employees meet only one part of the test, they



                              [J-4A-2019 and J-4B-2019] - 7
will be considered managerial.” Westmoreland Cty., supra at 985. The Board notes that

the managerial status of zoning or code enforcement officers is determined by whether it

is shown that they responsibly direct the implementation of their employer’s ordinances

and policies. For more than forty years the Board has relied on its decision in Horsham

Twp., 9 PPER ¶ 9157 (Order and Notice of Election, 1978), for the following definition of

an employee who responsibly directs the implementation of a policy:

             [P]ersons who have a responsible role in giving practical
             effect to and ensuring the actual fulfillment of policy by
             concrete measures provided that such role is not of a routine
             or clerical nature and bears managerial responsibility to
             ensure completion of the task. The administration of policy
             involves basically two functions: (1) observance of the terms
             of the policy, and (2) interpretation of the policy both within
             and without the procedures outlined in the policy. The
             observance of the terms of the policy is largely a routine
             ministerial function. There will be occasion where the
             implementation of policy will necessitate a change in
             procedure or methods of operation. The person who effects
             such implementation and change exercises that managerial
             responsibility and would be responsibly directing the
             implementation of policy.
Horsham Twp, 9 PPER ¶ 9157; Appellant’s Brief, at 19.

       The Board has consistently determined that code enforcement officers are

management level employees based on record evidence that they responsibly direct the

implementation of policy through the exercise of independent discretion. Id. at 23. In

Horsham Twp. the Board concluded that a Township employee who held several

positions including building inspector and assistant zoning officer was a management

level employee because he was required to exercise independent judgment, observe the

terms of local ordinances and codes, and interpret policies of the Township Council. The

Board reached this conclusion “on the basis of testimony and evidence presented at the

hearing.” Horsham Twp., id. Likewise, in Slippery Rock, supra, the court affirmed a

decision of the Board that a code enforcement officer was a management level employee


                             [J-4A-2019 and J-4B-2019] - 8
because the evidence established that “in implementing policy and in taking action in

situations where non-compliance is found, the code enforcement officer exercises

independent discretion reflective of managerial responsibility.” Id. at 193. Relying on

Horsham Twp. and Slippery Rock, the Board asserts, “there must be substantial,

competent evidence to support a reasonable inference of the employe’s actual use of

independent judgment to interpret the municipality’s codes or ordinance, and to establish

that the employer also allows the employe to exercise independent authority and

discretion to direct the concrete measures of enforcement to implement the municipality’s

code or ordinance.” Appellant’s Brief, at 25.

       Comparing Section 614 of the Municipalities Planning Code with the requirements

of Section 301(16) of PERA, the Board asserts that the MPC “does not satisfy the

evidentiary proof that actual independence and authority has been given to, and is

exercised by, a particular zoning or code enforcement officer to responsibly direct

implementation of the employer’s ordinances and zoning policies, requiring exclusion

from the bargaining unit under Section 301(16) of PERA.” Id. at 26. While a management

level employee under PERA must have authority to interpret policy, Horsham Twp.,

Section 614 of the MPC provides that “[t]he zoning officer shall administer the zoning

ordinance in accordance with its literal terms.” Although Horsham Twp. provides that a

management level employee engages in “interpretation of the policy both within and

without the procedures outlined in the policy,” Section 614 of the MPC provides that “[t]he

zoning officer . . . shall not have the power to permit any construction or any use or change

of use which does not conform with the ordinance.” Furthermore, the Board asserts that

while a management level employee must have the ability to independently direct

compliance with codes through enforcement measures, Section 614 of the MPC only

provides that “[z]oning officers may be authorized to institute civil enforcement




                              [J-4A-2019 and J-4B-2019] - 9
proceedings as a means of enforcement when acting within the scope of their

employment.” Appellant’s Brief, at 26-27.

       Section 614 of the MPC does not permit the zoning officer to deviate from the literal

terms of the zoning ordinance, nor does it require that the zoning officer must be the

employee charged with enforcing the ordinance. Nevertheless, the Commonwealth Court

held that by vesting the power to “administer the zoning ordinance” in the zoning officer,

the General Assembly, through Section 614, “has, in essence, designated the job

classification as a managerial position.” Exeter Twp., 177 A.3d at 434. While the

Commonwealth Court found a “clear legislative directive,” id., that zoning officers are

management level employees, the Board emphasizes this is nowhere expressed in

Section 614. Appellant’s Brief, at 30-31.

       Nothing in Section 614 of the MPC or the Zoning Ordinance establishes that the

zoning officer “responsibly directs the implementation of policy” as required by Section

301(16) of PERA. Accordingly, the Board argues “there must be evidence of job duties

performed showing that the municipality allows the zoning officer discretion and

independence in both the interpretation and enforcement of the codes and ordinances to

effectuate and implement the municipality’s policies.” Appellant’s Brief, at 33. Because

the Township presented no evidence regarding the duties or authority of the zoning

officer, the Board asserts the Township failed to meet its evidentiary burden that the

exclusion for management level employees set forth in Section 301(16) has been met.

       The Board further notes that beyond the duties set forth in Section 614 of the MPC,

it looks to actual duties performed when determining whether the municipality has vested

the zoning officer with authority to responsibly direct the implementation of policy.

       The Township responds that Section 614 of the MPC vests zoning officers with the

authority to “administer” zoning ordinances, and relies on dictionary definitions of




                             [J-4A-2019 and J-4B-2019] - 10
“administer,” including: (1) to “manage or supervise the execution, use or conduct of,”

Administer Definition, MERRIAM-WEBSTER.COM, http://dictionary/administer (last visited

November 16, 2018) and (2) “[t]o manage work or money) for a business or organization”

and “[t]o provide or arrange (something) officially as part of one’s job), Black’s Law

Dictionary (10th ed. 2014).4 Appellee’s Brief, at 13-14. The Township asserts that the

directive to administer requires zoning officers to perform the core functions enumerated

in the specific zoning ordinances enacted by the municipalities. In the example of Exeter

Township this includes “accepting and examining permit applications, issuing or denying

permits, inspecting properties and issuing citations.” Id. at 15. The Township maintains

that the duties set forth in the Ordinance are derived from the directive of Section 614 that

the zoning officer is to “administer” the ordinance.

         The Township further asserts that the MPC grants independent authority to the

zoning officer to perform his or her functions because Section 614 states, “t]he zoning

officer shall administer the zoning ordinance in accordance with its literal terms.” Noting

that the word “shall” is mandatory, the Township avers that the Commonwealth Court

correctly concluded that the term “shall administer” has the effect of obviating the need to

further define the duties of the position. The Township faults the Board for “fail[ing] to

take the legally mandated duties of the zoning officer into account when rendering its

decision.” Appellee’s Brief, at 19.

         Relying on Slippery Rock, 14 A.3d at 192, where the Commonwealth Court stated,

“the Board has consistently held that code enforcement officers implement policy, and

therefore, satisfy section 301(16) of PERA,” the Township posits that the Commonwealth

Court properly reversed the Board in the instant matter. Appellee’s Brief at 21-22. The

Township also challenges the Board’s contention that in the past, zoning officers have


4   Black’s Law Dictionary (10th ed. 2014).


                               [J-4A-2019 and J-4B-2019] - 11
been excluded from bargaining units based on consideration of additional duties not

enumerated in Section 614 of the MPC. It contends that additional duties have served

only to supplement the decision to exclude zoning officers from bargaining units.

       The Township further maintains that the directive of Section 614 of the MPC that

a zoning officer “[s]hall administer the zoning ordinance in accordance with its literal

terms,” 53. P.S. § 10614, does not render the position one involving the exercise of

technical knowledge rather than implementation of policy.

       Our review of a decision of the Board “is limited to determining whether there has

been a violation of constitutional rights, an error of law, procedural irregularity, or whether

the findings of the agency are supported by substantial evidence.” Borough of Ellwood

City v. Pennsylvania Labor Relations Bd., 998 A.2d 589, 594 (Pa. 2010) (citations

omitted). “Our scope of review is plenary in that we can consider the entire record.” Id.

       The Board asserts that unit clarification proceedings involve fact driven inquiries

that are entitled to substantial deference by reviewing courts.           In support of this

proposition it relies on Lancaster Cty v. Pennsylvania Labor Relations Bd., 94 A.3d 979

(Pa. 2014), where this Court held:

              Appreciating the competence and knowledge an agency
              possess in its relevant field, our Court opined that an appellate
              court “will not lightly substitute its judgment for that of a body
              selected for its expertise whose experience and expertise
              make it better qualified than a court of law to weigh facts within
              its field.” Borough of Ellwood City [v. PLRB], 998 A.2d [589,]
              594 [(Pa. 2010]. Moreover, we have emphasized that this
              high level of deference is especially significant in the complex
              area of labor relations. Nazareth v. PLRB, 626 A.2d 493, 496
              & n.5. (Pa. 1993). Additionally, with respect to the specific
              issue of bargaining unit determinations, our Court has
              indicated that deference to the Board’s reasonable and
              longstanding construction of a statute is appropriate. Vlasic
              Farms, Inc. v. PLRB, 777 A.2d 80, 81 (Pa. 2001).


Id. at 986 (Pa. 2014).


                              [J-4A-2019 and J-4B-2019] - 12
       Here, citing PSSU, 740 A.2d at 276, the Commonwealth Court recognized the well-

established principle that “[g]enerally, the Board must analyze the duties of an employee’s

position to determine whether the employee is a management-level employee.” Exeter

Twp., 177 A.3d 428 (Pa. Cmwlth. 2018) Relying on Westmoreland, 991 A.2d at 980, it

noted ‘[t]he Board reviews actual job duties and will only consider written job descriptions

to corroborate testimony of actual job duties.” Exeter Twp., id. Nevertheless, analogizing

the instant matter to PSSU, where the General Assembly designated workers

compensation judges as management-level employees, the majority determined that an

analysis of actual job duties was not required because the General Assembly had

assigned management-level duties to zoning officers. The basis for this conclusion was

the portion of Section 614 of the MPC, which provides, “[t]he zoning officer shall

administer the zoning ordinance in accordance with its literal terms.” 53 P.S. § 10614.

       In this case, Section 614 of the MPC must be viewed through the lens of Section

301(16) of PERA, which defines “management level employee” as “any individual who is

involved directly in the determination of policy or who responsibly directs the

implementation thereof.”      43 P.S. § 1101.301(16).         To responsibly direct the

implementation of policy, the employee “must either engage in meaningful participation

in the development of the employer’s policy or must ensure fulfillment of that policy by

concrete measures.” Westmoreland, 991 A.2d at 986. However, Section 614 of the MPC

provides that the zoning officer, “shall administer the zoning ordinance in accordance with

its literal terms” 53 P.S. § 10614, cannot permit any construction, use or change of use

not permitted by the zoning ordinance, but may be authorized to institute civil enforcement

proceedings. Id. As noted by the Commonwealth Court dissent, “[Section 614 of the

MPC] does not give the zoning officer any independent discretion to determine policy.”

Exeter Twp., 177 A.3d 435 (Pellegrini, S.J. dissenting). This is particularly so in light of




                             [J-4A-2019 and J-4B-2019] - 13
the directive that the zoning officer “administer the zoning ordinance in accordance with

its literal terms.” The Statutory Construction Act provides, in relevant part, that “[w]ords

and phrases shall be construed according to rules of grammar and according to their

common and approved usage.” 1 Pa.C.S. § 1903(a). Merriam-Webster defines “literal”

as “adhering to . . . the ordinary construction or primary meaning of a term or expression.”

Literal Definition, MERRIAM-WEBSTER.COM, http:/dictionary/literal (last visited May 15,

2019). This significantly undercuts the Commonwealth Court’s conclusion that a zoning

officer is a “management level employe,” as the term is defined by Section 301(16) of

PERA.     Even attributing to the word “administer” the definitions advocated by the

Township, supra, “administering” the “literal terms” of an ordinance is inconsistent with

“responsibly direct[ing] the implementation [of policy].” 43 Pa.C.S. § 1101.301(16).

       In light of the fact that the terms of Section 614 of the MPC do not clearly identify

a zoning officer as a management level employee, reliance on Section 390-82 of the

Exeter Township Code, which sets forth the duties of the zoning officer, is unavailing

absent evidence of actual job duties. Here, the Code provides, inter alia, that the zoning

officer receives applications for zoning and/or building permits, issues permits for special

exceptions or variances after approval by the Zoning Hearing Board, registers identified

nonconforming structures, and serves a notice of violation on any person or entity that

violates the Code. However, as the Commonwealth Court dissent notes, Section 390-32

of the Code is subject to change by the Township, and is in essence a job description,

thus requiring evidence of the actual duties of the zoning officer. Exeter Twp., 177 A.3d
435-36.

       As noted, the Township asserts that “the Board has consistently held that code

enforcement officers implement policy, and therefore, satisfy section 301(16) of PERA,”

Slippery Rock, 14 A.3d at 192. While this is correct, Slippery Rock and the cases cited




                             [J-4A-2019 and J-4B-2019] - 14
therein, Horsham Twp., supra and Employes of Derry Twp., 36 PPER ¶ 166 (Final Order,

2005) contained record evidence regarding the actual duties of the officers. In light of the

consistent holdings of the Board that zoning officers and code enforcement officers with

similar responsibilities are management level employees, the burden on the Township to

establish that the zoning officer “responsibly directs the implementation of policy,” 43 P.S.

§ 1101.301(16) is not an onerous one.5

       Accordingly, the order of the Commonwealth Court is reversed.

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Dougherty and Wecht join

the opinion.




5 As the Board notes, “[u]pon filling the Zoning Officer position, the Township may obtain
its requested relief for a hearing by simply filing a new unit clarification petition seeking to
remove the position from the bargaining unit based on the actual job duties performed by
the then-employed Zoning Officer.” PLRB Final Order, 2/21/17, at 3.


                              [J-4A-2019 and J-4B-2019] - 15